    CASE 0:17-md-02795-MJD-KMM Document 802 Filed 08/19/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  IN RE: CENTURYLINK SALES                     MDL No. 17-2795 (MJD/KMM)
  PRACTICES AND SECURITIES
  LITIGATION                                   ORDER GRANTING JOINT
                                               MOTION TO RESCHEDULE FINAL
  This Document Relates to:                    APPROVAL HEARING
   0:17-cv-02832 0:17-cv-04943
   0:17-cv-04613 0:17-cv-04944
   0:17-cv-04614 0:17-cv-04945
   0:17-cv-04615 0:17-cv-04947
   0:17-cv-04616 0:17-cv-05046
   0:17-cv-04617 0:18-cv-01562
   0:17-cv-04618 0:18-cv-01565
   0:17-cv-04619 0:18-cv-01572
   0:17-cv-04622 0:18-cv-01573

       The Court having considered Defendant CenturyLink, Inc.’s (“CenturyLink”) and

Consumer Plaintiffs’ (together, the “Parties”) Motion to Reschedule the Final Approval

Hearing (“Joint Motion”), all related briefs and argument, and all files, records, and

proceedings herein, IT IS HEREBY ORDERED:

       1.     The Parties’ Joint Motion [Docket No. 797] is GRANTED.

       2.     The Final Approval Hearing is rescheduled to November 19, 2020 at 10:30

              a.m.




IT IS SO ORDERED.

Dated: August 19, 2020                           s/ Michael J. Davis
                                                 Michael J. Davis
                                                 United States District Court
